tax exempt and - government entities division 2v0926039 department of the treasury internal_revenue_service washington d c mar qr se st ap rat uniform issue list keekekekkkr rekkkkreaek kerkkkrkkek legend taxpayer a iraa account amount - kkeekeeres eddedndnionintinikik a irr ree aeererrccss financial_institution a oni financial_institution b ea dea r kekkkeheeke this is in response to your request dated as supplemented by correspondence dated and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of distribution represents that she received a distribution from ira a totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the failure of financial_institution b to follow taxpayer a’s instructions to place amount in a rollover ira account ' taxpayer a represents that in an attempt to consolidate and simplify her finances she closed her individual_retirement_account ira a with financial_institution a taxpayer a intended to roll the distribution over from ira a into another ira with financial_institution b taxpayer a received a distribution of amount from ira a on and then on the next day to consolidate her accounts at one bank taxpayer a went to financial_institution b and requested that a rollover ira certificate of deposit cd be opened for amount amount however was deposited into a standard non-ira cd account with financial_institution b amount has remained in account and has not been used for any other purpose taxpayer a assumed that account had been opened as a rollover ira cd until her son who now handles her finances discovered otherwise based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which’ may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers ti zn99 sec_408 of the code provides that the rollover provisions of section d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date4 are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example ' in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer ais consistent with her assertion that her failure to accomplish a timely rollover was caused by amount being placed into a standard non-ira cd account which she intended and assumed to be a rollover ira cd account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount no greater than amount less the required minimum distributions for and into a rollover ra provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such amount such amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 and sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section’ of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office ' ' if you wish to inquire about this ruling please contact identification number' at - _ please address all correspondence to sincerely yours coulton fs watkins cariton a watkins manager employee_plans technical group
